Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

JANELLE L. SWEENEY,             )
                                )                       Supreme Court No. S-15746
           Appellant,           )
                                )                       Superior Court No. 4FA-04-00025 CI
     v.                         )
                                )                       OPINION
ROBERT J. ORGAN,                )
                                )                       No. 7097 – April 15, 2016
           Appellee.            )
_______________________________ )

              Appeal from the Superior Court of the State of Alaska,
              Fourth Judicial District, Fairbanks, Michael A. MacDonald,
              Judge.

              Appearances: Mila A. Neubert, Neubert Law Office, LLC,
              Fairbanks, for Appellant. Gary L. Stapp, The Law Office of
              Gary L. Stapp, Inc., Fairbanks, for Appellee.

              Before: Stowers, Chief Justice, Fabe, Winfree, Maassen, and
              Bolger, Justices.

              STOWERS, Chief Justice.

I.    INTRODUCTION
              A couple had one child during their marriage. After their divorce the
parents shared physical and legal custody of the child. In 2013 the mother filed a motion
to modify custody requesting primary physical custody to move with the child from
Fairbanks to Anchorage, and the superior court granted her primary physical custody for
as long as the parties resided in different communities. The court also made findings
regarding the father’s abusive communication style. The father moved to Anchorage
soon after the mother, and the parties began sharing physical custody again. After an
incident where the father brought the police to the mother’s residence because she had
declined to give him visitation time outside the custody order, the mother again moved
to modify custody. Following a three-day hearing, the court found that there was a
change in circumstances and modified legal custody by giving the mother the right to
make all major parenting decisions. But it declined to give the mother primary physical
custody because it found that doing so would be devastating to the child and would
increase the friction between the parents.
             The mother appeals; her sole argument on appeal is that the superior court
misapplied the best interest factors. She argues that the court should have awarded her
primary physical custody because it found that the father’s abusive communication style
had not changed. And she argues that the court essentially rewarded the father’s bad
behavior by finding that friction between the parents would increase if they did not share
physical custody equally. We affirm the superior court’s order.
II.   FACTS AND PROCEEDINGS
             Janelle Sweeney and Robert Organ married in November 1997 in
Fairbanks. They had one child, Elizabeth,1 who was born in 2000. Elizabeth was born
with Dandy Walker Syndrome, a congenital brain malformation that causes her to
function below her chronological age. The parties divorced in February 2005 and agreed
to joint legal and shared physical custody: the physical custody arrangement provided
for a 4/3-3/4 alternating week schedule with each parent having Elizabeth for 50% of the
time annually.    That arrangement changed to a week-on/week-off schedule in
March 2014. Janelle subsequently remarried and had a second child.


      1
             We use a pseudonym for the daughter to protect her privacy.

                                             -2-                                    7097
              In 2012 Janelle filed a motion seeking primary physical custody of
Elizabeth so that she and Elizabeth could move to Anchorage. The superior court
granted Janelle primary physical custody of Elizabeth during the school year and Robert
custody of Elizabeth during Elizabeth’s summer vacation. But the court ordered that
custody return to shared physical custody if the parents were to live in the same
community again.
              After that order, Robert decided to move to Anchorage to be able to have
shared physical custody. It took Robert a few months to make the move, and during that
time Janelle exercised primary physical custody of Elizabeth. While Robert was in the
process of moving he requested many weekends of visitation with Elizabeth that were
outside the court’s order. On one occasion, after Janelle denied Robert’s visitation
request, he showed up at Janelle’s sister’s house (where the family was living) with two
Anchorage police officers, explaining that he wanted to give Elizabeth a present. Janelle
believed that this was intended to harass and embarrass her, and she felt “shocked,
frightened, and unnerved to have police show up at the house.” She stated that the
incident also greatly distressed Elizabeth.
              Janelle filed a motion to show cause in response to the police incident, and
after a hearing the superior court found Robert’s conduct to be “intentional and malicious
and designed to be disruptive.” The court warned that continued disruptive conduct by
Robert would constitute a change in circumstances that could justify modifying the
custody order such that Janelle would have primary physical custody and Robert would
have very restricted visitation.
              Based on the court’s findings, Janelle filed a motion to modify custody
requesting primary physical and sole legal custody. The court held a three-day
evidentiary hearing in August and September 2014. The court found that Robert’s
disrespectful and power-oriented manner of speaking to Janelle had become intentionally

                                              -3-                                   7097

disrespectful conduct that represented a change in circumstances. Specifically, the court
concluded that the police incident was “intended to make a scene” and to “demonstrate
power over the mother, even at the cost of harm to Elizabeth.”
              In its order modifying custody the court gave all decision-making authority
to Janelle involving Elizabeth’s education and medical care, but it left the label of joint
legal custody in place so that Robert could still “go directly to the medical providers and
the schools and others for his information.” However, the court decided to maintain
shared physical custody between the parties, specifically finding that a change from a
week-on/week-off custody schedule would be “disastrous” to Elizabeth. The court also
found that awarding Janelle primary physical custody would “require even more contact,
more coordinations, there would be more requests for additional times; it would only
make matters worse.”
              In support of maintaining shared physical custody, the court also
determined that while Janelle was more capable of meeting Elizabeth’s special needs,
Janelle was “not completely respecting of the relationship between the child and the
father, the child’s social needs, and the child’s need for continuity and stability,” mainly
due to the chaos stemming from the move. And the court noted that changing the
custody schedule, “from [Elizabeth’s] perspective, . . . would be disastrous. That’s not
her life. Her life is week-on/week-off.” The court ordered the parents to “get back to
week-on/week-off and behave [themselves].”
              Janelle appeals. She agrees with the superior court’s factual findings and
its legal custody order,2 but she argues that the superior court abused its discretion when
it declined to award her primary physical custody.




       2
              The legal custody order is therefore not before us on this appeal.

                                            -4-                                       7097
III. 	 STANDARD OF REVIEW

              “The trial court has broad discretion in child custody decisions.”3 We will
reverse the superior court’s decision when “the record shows an abuse of discretion or
if controlling factual findings are clearly erroneous.”4 “A superior court abuses its
discretion in the custody context when it ‘fails to consider statutorily mandated factors,
weighs factors improperly, or includes improper factors in its decision.’ ”5
IV.	 	 DISCUSSION
       A.	 	 The Court Did Not Abuse Its Discretion When It Applied The Best
             Interest Factors.
              Alaska Statute 25.24.150(c) requires the superior court to base its custody
rulings on the child’s best interests.6 The statute lists “ ‘nine potentially relevant factors
that the court must consider’ when determining the best interests of the child”:7
              [1] the needs of the child; [2] each parent’s ability and desire
              to meet those needs; [3] the child’s preference, if he or she is


       3
            Veselsky v. Veselsky, 113 P.3d 629, 632 (Alaska 2005) (citing Jenkins v.
Handel, 10 P.3d 586, 589 (Alaska 2000)).
       4
            J.F.E. v. J.A.S., 930 P.2d 409, 411 (Alaska 1996) (citing Farrell v. Farrell,
819 P.2d 896, 898 (Alaska 1991)); see also Hamilton v. Hamilton, 42 P.3d 1107, 1111
(Alaska 2002).
       5
Will. v. Barbee, 243 P.3d 995, 1000 (Alaska 2010) (quoting Michele
M. v. Richard R., 177 P.3d 830, 834 (Alaska 2008)); see also Ebertz v. Ebertz, 113 P.3d
643, 646 (Alaska 2005); Siekawitch v. Siekawitch, 956 P.2d 447, 449 (Alaska 1998).
       6
             Moore v. Moore, 349 P.3d 1076, 1080 (Alaska 2015); Ronny M. v. Nanette
H., 303 P.3d 392, 401 (Alaska 2013); Schmitz v. Schmitz, 88 P.3d 1116, 1122 (Alaska
2004); West v. West, 21 P.3d 838, 841 (Alaska 2001); Park v. Park, 986 P.2d 205, 206
(Alaska 1999); Siekawich, 956 P.2d at 451.
       7
             Caroline J. v. Theodore J., 354 P.3d 1085, 1091-92 (Alaska 2015)
(emphasis in original) (quoting Park, 986 P.2d at 206).

                                             -5-	                                       7097

              old enough to have one; [4] the love and affection between
              the child and each parent; [5] the stability and continuity of
              the child’s environment; [6] the willingness of each parent to
              facilitate the child’s relationship with the other parent; [7] any
              domestic violence or child abuse; [8] any substance abuse
              that directly affects the child; and [9] other factors that the
              court deems pertinent.[8]
The superior court need not mention each factor by name; it is sufficient if the findings
provide “a clear indication of the factors [that the court] considered important in
exercising its discretion or allow us to glean from the record what considerations were
involved.”9
              We are satisfied that the superior court considered the relevant factors under
AS 25.24.150(c). Janelle concedes that the court considered the willingness of each
parent to foster a relationship between the child and the other parent. The court
commented that by moving to Anchorage Janelle was not completely respectful of
Elizabeth’s relationship with her father and Elizabeth’s social needs. But the court
appeared not to weigh this factor very heavily, and it found that Janelle made the move
in good faith.10

       8
             Id.; see also AS 25.24.150(c); Moore, 349 P.3d at 1080 & n.9; Ronny M.,
303 P.3d at 401 & n.26; Park, 986 P.2d at 206-207.
       9
             Rosenblum v. Perales, 303 P.3d 500, 504 (Alaska 2013) (alteration in
original) (quoting Ebertz, 113 P.3d at 648); see also Ronny M., 303 P.3d at 401-402
(quoting Chesser v. Chesser-Witmer, 178 P.3d 1154, 1158 (Alaska 2008)); Siekawitch,
956 P.2d at 451; Borchgrevink v. Borchgrevink, 941 P.2d 132, 137 (Alaska 1997).
       10
              Had the court given dispositive weight to this factor — in effect punishing
Janelle for having chosen to move to another community notwithstanding the court’s
finding that the move was made for legitimate reasons — it would have abused its
discretion. See Moeller-Prokosch v. Prokosch, 27 P.3d 314, 317 (Alaska 2001) (“The
court is to assess the best interests in light of all of the relevant factors, including the
                                                                               (continued...)

                                             -6-                                       7097

              The court also considered the needs of the child and the parents’ capabilities
in meeting those needs when it found that Janelle was better able to meet Elizabeth’s
needs. It then considered the love and affection between the child and each parent when
it noted that “[Elizabeth] has to feel that she has a place that she can call home and that
the important people in her life can come to [visit]. That’s her father.” And the court
emphasized the importance of the stability and continuity of the child’s environment
when it concluded that a change from week-on/week-off custody “would be ‘disastrous’
to her because ‘that’s not her life.’ ”
              Janelle contends that the superior court abused its discretion because it
should have modified physical custody upon finding that Robert’s behavior had
worsened. She argues that “it is difficult to determine why the court decided that a
change in physical custody would make things worse beyond the court’s statement that
it would.” According to Janelle the court noted the harm to Elizabeth but was “unable
to fashion a remedy and so left shared physical custody in place.” And Janelle argues
that, notwithstanding the superior court having found that Robert’s behavior was bad and
had gotten worse, the court failed to craft a remedy to protect Elizabeth from harm and
Janelle from further conflict.
              The superior court found that the parents’ inability to communicate
effectively was harming Elizabeth. It strongly admonished Robert for his negative
communication style and disrespectful conduct, finding that Robert intentionally acted
to intimidate, harass, and bully Janelle. The court also found that Robert was indifferent
to the harm his conduct inflicted on Elizabeth: it highlighted the incident where Robert


       10
         (...continued)
impact of the move on the child. No Alaska law allows a court to require a custodial
parent to forego relocation if custody with that parent remains in the child’s best interests
and the relocation is not for an illegitimate reason.”).

                                            -7-                                        7097

came to Janelle’s house with the police to deliver a package to Elizabeth and Robert’s
incessant requests for additional time with Elizabeth in the roughly three months that
Janelle had primary physical custody in early 2014.
              We are puzzled that the court evidently did not consider other options it had
to craft a custody order that could have reduced the opportunities for contact and friction
between Robert and Janelle. But we have noted in prior decisions that “[i]t is the well­
being of the child rather than the reward or punishment of a parent that ought to guide
every aspect of a custody determination,”11 and we are reviewing the court’s order under
a deferential abuse of discretion standard.
              This is a very close case, but we are persuaded that the superior court’s
decision was focused primarily on Elizabeth’s best interests: the court considered the
relevant factors and found that a change from shared physical custody “would be
disastrous” to this special needs child. We have often stated that when a trial court’s
decision is based primarily on oral testimony, the court’s findings are given particular
deference.12 Given the superior court’s finding and strong reliance on the great harm that
Elizabeth would suffer if custody were changed, we cannot conclude that the court
abused its discretion. But we also caution that the court has many tools at its discretion
to ensure that Robert does not continue his abusive conduct towards Janelle, and the
court should exercise its discretion as the circumstances warrant.




       11
            Hakas v. Bergenthal, 843 P.2d 642, 644 n.3 (Alaska 1992) (quoting In re
Marriage of McGee, 613 P.2d 348, 350 (Colo. App. 1980)).
       12
              Limeres v. Limeres, 320 P.3d 291, 296 (Alaska 2014) (quoting Sheffield v.
Sheffield, 265 P.3d 332, 335 (Alaska 2011)).

                                              -8-                                    7097

V.    CONCLUSION
             We conclude that the court’s primary motivation in maintaining shared
physical custody was that the arrangement continued to be in Elizabeth’s best interests,
and the court therefore did not abuse its discretion. Because the superior court did not
abuse its discretion when it weighed the best interest factors set out in AS 25.24.150(c),
we AFFIRM the superior court’s order.




                                           -9-                                      7097